DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 15 and 16 in the reply filed on 1/14/2021 is acknowledged.  The traversal is on the ground(s) that the non-elected groups share a common technical feature with the elected group of product claims.  This is not found persuasive because groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/20201.

Claims 1-10, 15 and 16 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the HPLC method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dry matter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claims 15 are rendered uncertain by the phrase “in terms of dry matter weight of a plant extract” because it is not clear if Applicant is claiming the plant extract of claim 1 or if Applicant is claiming another plant extract. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to a plant extract obtained from a plant-based raw material containing safranal, selected from Crocus sativus, Centaurea sibthorpii, Centaurea consanguinea, Centaurea amanicola, Erodium cicutarium, Chinese green tea, Calycopteris floribunda, Crocus heuffelianus, Sambucus nigra, Gardenia jasminoides, Citrus limon, Cuminum cyminum L., and Achillea distans., characterized in that it includes a safranal concentration, measured using the HPLC method, of at least 0.2% in weight relative to the total weight of the dry matter.  Claim 2 is drawn to the plant extract of claim 1, characterized in that it also includes crocins and/or flavonoids derived from kaempferol and/or picrocrocin.  Claim 3 is drawn to the plant extract of claim 1, characterized in that it is impregnated onto a support.  Claim 4 is drawn to the plant extract of claim 1, characterized in that it is impregnated onto a support selected from amongst maltodextrin, sugars, silica, and acacia gum.  Claim 5 is drawn to the plant extract of claim 1, characterized in that it is obtained from Crocus sativus stigmas and/or petals and/or bulbs.  Claim 6 is drawn to the plant extract of claim 1, characterized in that it is obtained by a procedure which 2Serial Number: 16/320,847 Response filed: January 14, 2021 includes a thermal treatment step which lasts for at least 2 hours at a temperature between 30°C and 95°C.  Claim 7 is drawn to the plant extract according to Claim 6, characterized in that the temperature is between 30°C and 60°C.  Claim 8 is drawn to the plant extract according to Claim 6, characterized in that the thermal treatment is carried out for a period of at least 24 hours.  Claim 9 is drawn to the plant extract according to claim 6, characterized in that the thermal treatment is carried out in a chamber, oven, by cooking, pasteurization or debacterialization.  Claim 10 is drawn to the plant extract according to claim 6, characterized in that the thermal treatment step can be implemented on the raw material at the beginning, during, or at the end of the procedure.  Claim 15 is drawn to a cosmetic, food, nutritional or medicinal composition including between 0.1 and 100% in terms of dry matter weight of a plant extract according to 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the safranal and other compounds that are extracted from Crocus sativus, Centaurea sibthorpii, Centaurea consanguinea, Centaurea amanicola, Erodium cicutarium, Chinese green tea, Calycopteris floribunda, Crocus heuffelianus, Sambucus nigra, Gardenia jasminoides, Citrus limon, Cuminum cyminum L., and Achillea distans that comprise the claimed compositions to have any characteristics that are different from the naturally occurring safaranal and other compounds extracted.  It is well understood, routine and conventional to find these compounds in these plants (See e.g. references assigned to D1, D2 and D5 accompanying the 371 documents filed herein).  Regarding the product by process claims, the process used to obtain the extract also does not structurally or functionally change safranal and the other compounds extracted from the plants recited in claim 1. These compounds are still the same as those found in these plants.  Regarding the carriers, the impregnation of the carriers with the extract does not result in a markedly different characteristic for the claimed composition because the safranal and other claimed compounds comprise a carrier (water in the fruit) and thus have that same characteristic.  Since the safranal and other compounds are edible, providing a form (e.g. oil- which can be extracted from the instant plants and contain the instantly claimed compounds) does not provide anything markedly different because it is well understood, routine and conventional to provide an edible form of the instantly claimed compound, including the plants from which they are extracts.
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bourges (N).
Bourges teaches an extract of Crocus sativus comprising picrocrocin in an amount of 0.01 and 50% (See e.g. page 3, halfway down page).  Bourges further teaches that the extract further comprises crocin and picrocrocin (See e.g. page 3, one third of the way down the page).  Bourges further teaches that the extract is obtained by extraction of Crocus sativus stigmata (which reads on stigma) and can be extracted from Cuminum cyminum (See e.g. page 3, bottom quarter of page) with water and ethanol (See e.g. page 3, last lines).  Bourges further teaches that the extract can be in the form of a tablet or capsule (See e.g. page 3, halfway down page) and can be charged on maltodextrin or silica (See e.g. page 4, paragraph 3).  Bourges further teaches that extraction can occur at ambient temperature (See e.g. page 1, paragraph 1).  Bourges further teaches a granule comprising 4.97% stigmata extract with >2% safranal (See e.g. page 5, last example 2/3 down the page).
Bourges does not expressly teach that the extract is obtained with a thermal treatment step that lasts for at least 2 hours and a period of at least 24 hours, that the thermal treatment is carried out in a chamber, oven by cooking, pasteurization or debacterlization, that the thermal treatment step can be implemented on the raw material.  However, it should be noted that the claims constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Therefore, the reference anticipates the instantly claimed subject matter.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMY L CLARK/Primary Examiner, Art Unit 1699